     1

         2

             2
     Case 8:20-cv-02125-DOC-KES Document 1 Filed 11/04/20 Page 1 of 21 Page ID #:1


 1   Adriana Cara [SBN #221915]
     adriana.cara@fisherbroyles.com
 2   FISHERBROYLES, LLP
     2244 Faraday Avenue, PMB
 3   Carlsbad, CA 92008
     Bus: 760-448-5669
 4   Fax: 760-448-5687
 5   Timothy L. Moore, Esq.[SBN # 305168]
     timothy.moore@fisherbroyles.com
 6   FISHERBROYLES, LLP
     811 Mason Street
 7   San Francisco, CA 94108
     Bus: 619-678-1588
 8   Fax: 619-275-7479
 9
     Attorneys for Plaintiffs,
10   ROBERT FLEMING and R AND C OILFIELD SERVICES, LLC
11

12                          UNITED STATES DISTRICT COURT
13                        CENTRAL DISTRICT OF CALIFORNIA
14
      ROBERT FLEMING, an individual and           Case No. 8:20-CV-2125
15    R AND C OILFIELD SERVICES, LLC,
      an Oklahoma limited liability company,
16             Plaintiffs,
      vs.                                         COMPLAINT FOR DAMAGES
17

18                                                DEMAND FOR JURY TRIAL
      WIND ENERGY TRANSPORT, LLC, a
19    California limited liability company, and
      DOES 1 through 50, inclusive,
20                           Defendants.
21

22

23

24

25

26

27

28


                                               1
                             COMPLAINT FOR DAMAGES AND JURY DEMAND
     1

         2

                  2
     Case 8:20-cv-02125-DOC-KES Document 1 Filed 11/04/20 Page 2 of 21 Page ID #:2


 1                                       I. INTRODUCTION
 2

 3           1.       Plaintiff Robert Fleming (“Plaintiff Fleming”) brings this lawsuit against
 4   Defendant WIND ENERGY TRANSPORT, LLC, a California limited liability company
 5   (“Defendant” or “WET”) to challenge, among other things, Defendant’s unlawful
 6   misclassification of Plaintiff Fleming, a commercial truck driver, as an independent
 7   contractor. Defendant classified Plaintiff Fleming as an independent contractor rather than
 8   an employee in order to avoid its wage and hour obligations to Plaintiff under the Fair
 9   Labor Standards Act, 29 U.S.C. §§ 201, et seq. (“FLSA”). As a result of its unlawful
10   misclassification of Plaintiff, Defendant has failed to pay Plaintiff Fleming minimum
11   wages pursuant to the FLSA and has unlawfully deducted business expenses from Plaintiff
12   Fleming’s wages that WET was legally required to bear. When Plaintiff Fleming asked
13   for the timely payment of his wages, WET terminated him in blatant violation of the
14   FLSA’s anti-retaliation provisions, which forms the basis of Plaintiff Fleming’s claim for
15   retaliation hereunder. Plaintiff Fleming seeks to recover monetary damages, liquidated
16   damages, prejudgment interest, and civil penalties and costs, including reasonable
17   attorneys’ fees, as a result of Defendant’s FLSA violations. Plaintiff Fleming is also
18   entitled to recover emotional distress and punitive damages under the FLSA for
19   Defendant’s retaliatory discharge of Plaintiff Fleming on the heels of his request for timely
20   payment of his wages.
21           2.       Alternatively, Plaintiff R AND C OILFIELD SERVICES, LLC (“Plaintiff R
22   and C Oilfield”), of which Plaintiff Fleming is a principal, seeks to recover damages and
23   attorney’s fees resulting from Defendant’s breach of the contract entered into between
24   WET and Plaintiff R and C Oilfield wherein Plaintiff agreed to and did transport cargo on
25   WET’s behalf. WET failed to pay Plaintiff R and C Oilfield all monies owed to Plaintiff
26   R and C Oilfield for the performance of its services and shifted certain business costs to
27   Plaintiff R and C Oilfield in violation of the contract’s express terms.
28


                                                   2
                                 COMPLAINT FOR DAMAGES AND JURY DEMAND
     1

         2

              2
     Case 8:20-cv-02125-DOC-KES Document 1 Filed 11/04/20 Page 3 of 21 Page ID #:3


 1
                               II. JURISDICTION AND VENUE
 2

 3
               3. This Court has subject matter jurisdiction over Plaintiff Fleming’s claims
 4
     under the FLSA because, inter alia, they are brought pursuant to 29 U.S.C. § 216(b) and
 5
     because they raise a federal question pursuant to 28 U.S.C. § 1331. This Court has
 6
     supplemental jurisdiction over Plaintiff R and C Oilfield’s California breach of contract
 7
     and quantum meruit claims pursuant to 28 U.S.C. § 1367 because, inter alia, those claims
 8
     are so related to the claims asserted under the FLSA that they form part of the same case
 9
     and controversy.
10
               4. This Court also has subject matter jurisdiction over Plaintiffs’ claims on
11
     diversity jurisdiction grounds pursuant to 28 U.S.C. § 1332. As alleged infra, Plaintiff
12
     Fleming is a citizen of Florida and Plaintiff R and C Oilfield’s sole member, Plaintiff
13
     Fleming, is a citizen of Florida. Plaintiffs allege on information and belief that the members
14
     of Defendant (a California limited liability company) are not citizens of Oklahoma or
15
     Florida. The amount in controversy exceeds $75,000, exclusive of interests and costs.
16
               5. Venue properly lies in this judicial district pursuant to 28 U.S.C. § 1391
17
     because Defendant resides in this judicial district, because a substantial part of the events
18
     or omissions giving rise to the claims occurred in this judicial district, because Defendant
19
     directed and controlled Plaintiffs in this judicial district, and because Defendant is subject
20
     to this Court’s personal jurisdiction with respect to this action.
21

22                                        III. PARTIES
23
                6. Plaintiff ROBERT FLEMING is currently a resident of Sebring, Florida and
24
     a citizen of Florida. Plaintiff was employed by Defendant from March 10, 2020 to May
25
     7, 2020, and during this timeframe was a resident of Colorado Springs, Colorado.
26
     Throughout his employment with Defendant, Plaintiff was an employee within the
27
     meaning of the FLSA.
28


                                                3
                              COMPLAINT FOR DAMAGES AND JURY DEMAND
     1

         2

             2
     Case 8:20-cv-02125-DOC-KES Document 1 Filed 11/04/20 Page 4 of 21 Page ID #:4


 1            7. Plaintiff R AND C OILFIELD SERVICES, LLC is an Oklahoma limited
 2   liability company whose principal place of business is 5030 N May Ave, Suite 185,
 3   Oklahoma City, OK 73112. Plaintiff ROBERT FLEMING is the sole member of R AND
 4   C OILFIELD SERVICES, LLC, and is a citizen of the State of Florida.
 5            8. Defendant, WIND ENERGY TRANSPORT, LLC is a California limited
 6   liability company, whose principal place of business is 18063 Redondo Circle, Huntington
 7   Beach CA 92648, and which does business within this judicial district. Plaintiffs allege on
 8   information and belief that the members of Defendant, WIND ENERGY TRANSPORT,
 9   LLC are not citizens of Oklahoma or Florida.
10            9. Defendant, WIND ENERGY TRANSPORT, LLC is an employer within the
11   meaning of the FLSA, and employs individuals who are engaged in interstate commerce.
12   Defendant is, and was at all times relevant hereto, engaged in the interstate transportation
13   of wind turbine assemblies including blades, nacelles, hubs and tower sections across the
14   United States, and employed Plaintiff Fleming as a truck driver for that purpose.
15            10. The true names and capacities of Defendants DOES 1 through 50 (“DOES”)
16   are unknown to Plaintiffs at this time, and Plaintiffs therefore, sue DOES under fictitious
17   names. Plaintiffs are informed and believe, and thereon allege, that each DOE is highly
18   responsible in some manner for the events and happenings referred to herein, and legally
19   caused the injuries and damages alleged in this Complaint. Plaintiffs are informed and
20   believe, and thereon allege, that each DOE would include, but not be limited to, certain
21   DOES who were and are managers, supervisors, executives, and/or employees of
22   Defendant who exercised economic control and control over the nature and structure of the
23   employment relationship between Defendant and Plaintiffs, thereby making certain DOES
24   employer(s) under the FLSA, 29 U.S.C. § 203(d). The pleadings will be amended as
25   necessary to obtain relief against DOES when the true names are ascertained, or as
26   permitted by law or by the Court.
27            11. There exists, and at all times herein mentioned existed, a unity of interest
28   and ownership between the named Defendant and DOES, such that any corporate

                                                4
                              COMPLAINT FOR DAMAGES AND JURY DEMAND
     1

         2

             2
     Case 8:20-cv-02125-DOC-KES Document 1 Filed 11/04/20 Page 5 of 21 Page ID #:5


 1   individuality and separateness between the named Defendant and DOES has ceased, and
 2   the named Defendant and DOES are alter ego one another in that the named Defendant
 3   and DOES effectively operate as a single enterprise, or are the mere instrumentalities of
 4   one another.
 5
               12. At all material times herein, Defendant and DOES were the agent, servant,
 6
     co-conspirator and/or employer of each other, acted within the purpose, scope, and course
 7
     of said agency, service, conspiracy and/or employment and with the express and/or implied
 8
     knowledge, permission, and consent of the remaining defendants, and ratified and
 9
     approved the acts of the other defendants. However, each of these allegations are deemed
10
     alternative theories whenever not doing so would result in a contradiction with the other
11
     allegations.
12
               13. Whenever reference is made in this Complaint to any act, deed, or conduct
13
     of Defendant, the allegation means that Defendant engaged in the act, deed, or conduct by
14
     or through one or more of its officers, directors, agents, employees, or representatives who
15
     was actively engaged in the management, direction, control, or transaction of Defendant’s
16
     ordinary business and affairs.
17

18                             IV. FACTUAL BACKGROUND
19

20             A. Defendant’s Business Model
21

22             14.      WET is a trucking company that provides transportation of property
23   services to its customers in the United States. WET operates and runs its trucking business
24   out of facilities located in Huntington Beach, California. In order to run its transportation
25   business, WET hires individuals who drive trucks to move cargo for WET on a regular
26   basis. The cargo they transport belongs to WET’s customers, who do not deal directly with
27   WET’s hired drivers.
28


                                                5
                              COMPLAINT FOR DAMAGES AND JURY DEMAND
     1

         2

               2
     Case 8:20-cv-02125-DOC-KES Document 1 Filed 11/04/20 Page 6 of 21 Page ID #:6


 1           15.   Drivers must supply their own trailer to transport the cargo; if they do not own
 2   a trailer they may lease one from WET. As a condition of working for WET, drivers are
 3   required to sign a form Independent Contractor Agreement (Leased Operators) that WET
 4   unilaterally prepared (hereafter, “the Agreement”), under which drivers are made to
 5   acknowledge their status as independent contractors. Under the Agreement, drivers are
 6   made to assume WET’s responsibilities to pay operational expenses, such as those for
 7   administrative fees, equipment, plates, mechanical repairs, tolls, the wages of other
 8   employees, and the costs of workers’ compensation/occupational accident insurance for
 9   the drivers (collectively “Operational Expenses”).
10           16.   Recital C of the Agreement states that drivers “are engaged in an independent
11   calling”, and Section 1, states that the parties wish to “avoid creating an indicia of control
12   which would otherwise frustrate the intent of the parties to create an independent contractor
13   relationship.” However, in actual practice, WET significantly controls the details of the
14   work performed by drivers like Plaintiff. Fleming, as alleged below.
15           17.   WET imposes minimal driving and licensing qualifications on its drivers. No
16   special skills outside of the ability to drive a commercial truck are required. However, WET
17   employs an application process that enables it to greatly control the individual drivers. For
18   instance, drivers are required to complete a form titled “Commercial Driver Employment
19   History for Truckers”. WET also performs or reserves the right to perform on each
20   individual driver a full background check and employment eligibility verification,
21   including a credit check, a criminal history check, an employment check, and a drug test.
22           18.   WET requires drivers to obtain certain types of insurance and specific
23   coverage levels on all trucks and trailers operated and cargo transported by drivers as a
24   condition for working for WET. In actuality, WET, itself, obtains and provide these
25   insurance coverages and charges them to drivers.
26           19.   In addition, WET verifies drivers’ equipment maintenance and repair, takes
27   measures to secure the proper securement and transport of freight. (See Section 2.d of the
28   Agreement), and requires drivers to undergo training as part of their duties. WET also

                                                 6
                               COMPLAINT FOR DAMAGES AND JURY DEMAND
     1

         2

               2
     Case 8:20-cv-02125-DOC-KES Document 1 Filed 11/04/20 Page 7 of 21 Page ID #:7


 1   requires its drivers to affix its logo on their trucks during the term of the Agreement.
 2   Further, WET strictly imposes various policies, instructions, work rules and regulations on
 3   drivers, disobedience of which would result in worker discipline, including reprimands,
 4   warnings, suspensions, and up to immediate termination. WET strictly oversees
 5   recordkeeping requirements by which drivers are required to document, on forms generated
 6   by WET, drivers’ work and hours in a manner and frequency dictated by WET. WET keeps
 7   and maintains these records. (See Id.) WET also strictly require drivers to do truck
 8   inspections before and after transporting each load in a matter dictated by WET, and to
 9   perform other maintenance inspections, subject to suspension and even termination for
10   disobedience.
11           20.   WET also controls the assignment and dissemination of loads to each driver,
12   and directs drivers’ work from WET’s Huntington Beach office. In addition, WET
13   unilaterally sets drivers’ pay rates, which are not negotiable as would be expected in a true
14   independent contractor relationship.(See Section11 of the Agreement, which provides, in
15   part, “COMPANY is responsible for booking rates with customers and collecting all
16   payments. COMPANY will provide a rate to the CONTRACTOR and will deduct 20% of
17   said rate to CONTRACTOR as compensation.”
18           21.   Drivers working for WET are dependent on WET for their livelihood. The
19   days and hours worked by drivers are controlled by WET. Drivers are provided load
20   assignments, and must continually contact WET during the transport to receive
21   instructions. Drivers are required to be available at all times by mobile phone to receive
22   load instructions. Drivers who work for WET are integrated into WET’s regular business
23   and are essential to WET’s day-to-day operations. Drivers are not engaged in a separate
24   business or profession, but instead work exclusively for WET on a long-term basis, rather
25   than periodically, and regularly work for WET at least 5 days a week. In fact, the
26   Agreement expressly provides for an initial term of one year. (See Section 26 of Agreement
27   (“The term of this Agreement shall be one year from the date hereof. Thereafter, it shall
28   automatically renew for successive one (1)-year periods [unless terminated as otherwise

                                                7
                              COMPLAINT FOR DAMAGES AND JURY DEMAND
     1

         2

               2
     Case 8:20-cv-02125-DOC-KES Document 1 Filed 11/04/20 Page 8 of 21 Page ID #:8


 1   provided for in the Agreement].”).) Significantly, the Agreement also contains a non-
 2   compete provision, which prohibits drivers like Mr. Fleming from soliciting any WET
 3   customers they come into contact with in the course of performing their duties under the
 4   Agreement during the contract term and for a period of 12 months thereafter. (See Section
 5   22.a of the Agreement.)
 6           22.      WET maintains the right to terminate and can easily terminate drivers at any
 7   time for seemingly insignificant grounds without giving drivers the opportunity to cure any
 8   alleged violations.(See Section 26.d of the Agreement, which permits WET to terminate
 9   drivers for failing to meet “performance metrics.”)
10                 B. Mr. Fleming’s Employment and WET’s Termination Thereof.
11
                   23. WET hired Mr. Fleming as a driver and required him to sign contract in the
12
     form of the Agreement as a condition of his employment (“Fleming Agreement”). The
13
     Fleming Agreement with the appendices referenced therein are attached collectively to this
14
     Complaint as Exhibit 1; Mr. Fleming executed the Fleming Agreement on March 10, 2020.
15
     However, WET did not sign the Fleming Agreement; indeed, many areas of the Fleming
16
     Agreement, such as the effective date, were left blank.
17
                   24. As part of its employment screening process, WET required Mr. Fleming to
18
     complete a form titled “Commercial Driver Employment History (Truckers), which he
19
     submitted to WET on the above date, as well.
20
                   25. The Fleming Agreement incorporates Appendix C, which document
21
     provides two payment options for compensation earned under the Fleming Agreement. The
22
     first option, which Mr. Fleming selected, expressly states as follows: “CONTRACTOR
23
     will be paid fifteen (15) days after all paperwork is submitted on each Load. All paperwork
24
     included BOL [bill of lading or “BOL”], Delivery Ticket, Pre-Load Inspection sheets and
25
     any other paperwork tied to that particular load.” Further, the Fleming Agreement contains
26
     an integration clause, titled “Entire Agreement” (See Section 31 of the Agreement, which
27
     provides that the Fleming Agreement with its exhibits contain “the entire understanding of
28


                                                   8
                                 COMPLAINT FOR DAMAGES AND JURY DEMAND
     1

         2

               2
     Case 8:20-cv-02125-DOC-KES Document 1 Filed 11/04/20 Page 9 of 21 Page ID #:9


 1   the Parties” and that “no extrinsic evidence may be introduced to reform this Agreement
 2   in any judicial or arbitration proceeding involving this Agreement.”) Notably, the Fleming
 3   Agreement states that “The Agreement may not be amended or modified except by mutual
 4   written agreement.” (Id.) Plaintiff Fleming delivered four loads for WET before WET
 5   terminated his employment (see allegations, infra), as follows:
 6                 • Aberdeen, South Dakota to Woodward, Oklahoma (delivered 4-24-20);
 7                 • Enid, Oklahoma to Goff, Kansas (delivered 4-28-20);
 8                 • Enid, Oklahoma to Goff, Kansas (delivered 5-2-20); and
 9                 • Enid, Oklahoma to Goff, Kansas (delivered 5-6-20)
10

11           26.   In advance of transporting Load No. 1, Plaintiff Fleming hauled a WET trailer
12   that was in disrepair from Fairfield, Texas to Aberdeen, South Dakota. Plaintiff Fleming
13   was not responsible for the condition of the trailer, and yet WET had the temerity to require
14   Plaintiff Fleming to bear half the cost of the required permit fees to haul the vehicle.
15   Further, this endeavor took six (6) hours of Plaintiff Fleming’s time and yet WET never
16   compensated him for his work. Plaintiff Fleming, who was a Colorado Springs, Colorado
17   resident while the Agreement was in effect, was required to drive from his residence to the
18   above-described loading destination.
19           27.   On April 29, 2020, Mr. Fleming sent Dani Rothenberg of WET an email to
20   seek assurances that WET would provide timely payment of Load No.1, listed above,
21   within the 15 days provided for in the Fleming Agreement.(See Appendix C.) In response
22   to Mr. Fleming’s inquiry, Mr. Rothenberg replied that same date by email, stating that
23   payment terms were “net 30” despite the express contract provisions to the contrary. On
24   May 7, 2020, shortly after asking for timely payment of his compensation, Mr. Fleming
25   received an email from Mr. Rothenberg terminating his employment effective immediately
26   “pursuant to Section 26(d) . . . due to [his purported failure] to comply with the performance
27   metrics and selection criteria” imposed by the Company.”
28


                                                9
                              COMPLAINT FOR DAMAGES AND JURY DEMAND
      1

          2

                2
     Case 8:20-cv-02125-DOC-KES Document 1 Filed 11/04/20 Page 10 of 21 Page ID #:10


 1            28.    Regardless of Mr. Fleming’s alleged performance deficiencies (there were
 2    none), Mr. Fleming was entitled to be fully compensated for his work related to the above
 3    loads. However, WET failed to pay Plaintiff Fleming all amounts due under the terms of
 4    the Fleming Agreement at the date of his termination.
 5            29.    WET continues to owe Mr. Fleming payment in connection with the
 6    following:
 7
              a. Load No. 1–
 8

 9
                i.   Owed $1,027.59 - Permit charge appears to include permit to haul WET empty
10
      trailer to loading site; WET calculations include an "advance" which is inaccurate because
11
      Mr. Fleming had no company credit and paid his own expenses; WET calculation includes
12
      $300 overcharge for insurance; and
13
               ii.   Owed $ $4,935.00– WET failed to pay Mr. Fleming detention charges,
14
      calculated as follows:
15
                     ▪ Detention pay is $150 per hour, with 24 hours free on loading and unloading
16
      locations. The clock begins to run immediately upon arrival to the unload location.
17
                     ▪ Mr. Fleming arrived on the Monday, April 21, 2020 delivery; so the clock
18
      began to run the following Tuesday, April 22, 2020 at 7 a.m. Detention pay is owed for
19
      the following days:
20

21
                     Tuesday, April 21, 2020: $1,500
22
                     Wednesday, April 22, 2020: $1,500
23
                     Thursday, April 23, 2020 $1,500
24
                     Friday, April 24, 2020 $435 ($150 x 2.9hours)
25

26
              b. Load No. 2 – Owed $1,200.00–
27

28


                                                  10
                                COMPLAINT FOR DAMAGES AND JURY DEMAND
      1

             2

                   2
     Case 8:20-cv-02125-DOC-KES Document 1 Filed 11/04/20 Page 11 of 21 Page ID #:11


 1                       i.   Additional escort charges of $1,200.00 incurred due to WET not
 2                            providing BOL's on time, load could not be hauled on Friday as planned
 3                            and pilot cars had to be paid for Fri-Sun before hauling on Monday;
 4
                 c. Load No. 3 – Owed $1210. 82
 5

 6

 7
                         i.   Permit Discrepancy($10.82); and

 8
                        ii.   Detention Pay($1,200) – WET failed to pay Mr. Fleming detention

 9
                              charges, calculated as follows:

10
                       ▪ Detention pay is $150 per hour, with 24 hours free on loading and unloading

11
      locations. The clock begins to run immediately upon arrival to the unload location.

12
                       ▪ Mr. Fleming arrived on Wednesday, April 29, 2020 at 8:00 a.m. and was

13
      loaded at 4:00 p.m. on Thursday, April 30th 2020; so detention pay is owed in the amount

14
      of $1,200; and

15
                 d. Load No. 4 – Credit Owed to WET $2.60 – Permit Discrepancy (overpayment)
16

17
                 30.   Pursuant to Section 10.B of the Fleming Agreement and WET’s Detention
18
      Summary, which document was provided to all of WET’s “Leased Operators (i.e., its
19
      misclassified truck drivers),” WET must wait for the customer (in this case, GE) to review,
20
      approve and pay any detention amounts. As part of the process, WET is required to submit
21
      a detention claim with GE and GE will either approve or deny any request for detention
22
      pay.
23
                 31.   Plaintiff Fleming asked WET previously for information regarding the
24
      amounts WET billed GE for detention on the above-referenced loads, and whether GE
25
      approved said amounts; WET declined to respond to Plaintiff Fleming’s request.
26
                 32.   Significantly, WET has a practice of failing to provide settlement paperwork
27
      for detention payments to its truck drivers unless they take the affirmative action of asking
28


                                                     11
                                   COMPLAINT FOR DAMAGES AND JURY DEMAND
      1

          2

                 2
     Case 8:20-cv-02125-DOC-KES Document 1 Filed 11/04/20 Page 12 of 21 Page ID #:12


 1    for it. Such documentation is required to include the payment per load completed and any
 2    related deductions. Despite the fact that settlement paperwork should, as a matter of
 3    fairness, permit truck drivers to request and review underlying documentation to confirm
 4    the accuracy of such settlement paperwork, the Fleming Agreement attempts to preclude
 5    Plaintiff Fleming from obtaining same, as noted by the following contract language:
 6    “CONTRACTOR hereby waives any right to obtain copies of COMPANY records.”              Such
 7    language appears to include the right to access and review pertinent WET records to ensure
 8    that the calculations set forth in the settlement paperwork is accurate. (See Section 17 of
 9    Fleming Agreement.)
10

11                                  FIRST CAUSE OF ACTION
12                                 Failure to Pay Minimum Wage
13                      Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.
14                        (Brought by Plaintiff Fleming Against Defendant)
15

16             33.   Plaintiffs reallege and incorporate the above paragraphs as though fully set
17    forth
18
      herein.
19
               34.   Defendant violated the FLSA by knowingly failing to maintain records of
20
      all hours Plaintiff Fleming worked in violation of 29 U.S.C. § 211(c) and 29 C.F.R. §
21
      516.2.
22
               35.   Defendant further violated the FLSA by knowingly failing to compensate
23
      Plaintiff Fleming for all hours worked and by knowingly failing to pay Plaintiff Fleming
24
      the federally mandated minimum wage in violation of 29 U.S.C. § 206 for all hours worked.
25
               36.   Defendant further violated 29 U.S.C. § 206 by deducting Operational
26
      Expenses from Plaintiff Fleming’s wages. 29 C.F.R. § 531.35 emphasizes that payments
27

28


                                                 12
                               COMPLAINT FOR DAMAGES AND JURY DEMAND
      1

            2

                  2
     Case 8:20-cv-02125-DOC-KES Document 1 Filed 11/04/20 Page 13 of 21 Page ID #:13


 1    that are not made “free and clear” cannot constitute wages under the FLSA. Section 531.35
 2    provides, in pertinent part, as follows:
 3

 4              Whether in cash or in facilities, “wages” cannot be considered to have been
 5              paid by the employer and received by the employee unless they are paid
 6              finally and unconditionally or “free and clear.” The wage requirements of the
 7              Act will not be met where the employee “kicks-back” directly or indirectly to
 8              the employer or to another person for the employer's benefit the whole or part
 9              of the wage delivered to the employee. This is true whether the “kick-back”
10              is made in cash or in other than cash.
11

12              37.    Here, WET required Mr. Fleming to pay thousands of dollars in Operational
13    Expenses. These costs that should have been borne exclusively by WET as it was Mr.
14    Fleming’s employer at the time those expenses were incurred. The Fleming Agreement
15    does not provide Mr. Fleming with a right of reimbursement for Operational Expenses.
16    Further, WET”s failure to make the contract payments “free and clear” negates any
17    assertion on WET’s part that the payments under the Fleming Agreement constitute wages.
18              38.    Defendant’s actions were willful. Accordingly, Defendant is liable under 29
19    U.S.C. § 216(b) to Plaintiff Fleming for liquidated damages in an amount equal to the
20    wages Defendant failed to pay Defendant Fleming as a result of the foregoing violation of
21    29 U.S.C. § 206.
22              39.    Plaintiff Fleming is entitled to all of the unpaid wages, plus an additional
23    equal amount as liquidated damages, court costs, attorneys’ fees and expenses that he
24    expends in successfully bringing this action to recover his unpaid wages and any other
25    relief deemed appropriate by the Court.
26
      ///
27
      ///
28


                                                    13
                                  COMPLAINT FOR DAMAGES AND JURY DEMAND
      1

            2

                  2
     Case 8:20-cv-02125-DOC-KES Document 1 Filed 11/04/20 Page 14 of 21 Page ID #:14


 1                                   SECOND CAUSE OF ACTION
 2                                              Retaliation
 3                             Fair Labor Standards Act, 29 U.S.C.§ 215
 4                           (Brought by Plaintiff Fleming Against Defendant)
 5

 6              40.   Plaintiffs reallege and incorporate the above paragraphs as though fully set
 7    forth herein.
 8              41.    Plaintiff Fleming was terminated on the heels of asking whether he could
 9    expect to receive timely his wages in connection with work performed related to Load No.
10    1 (see above allegations) . Days after making this inquiry, WET discharged Plaintiff
11    Fleming on the stated pretext that Plaintiff Fleming failed to meet WET’s performance
12    metrics. In fact, WET elected to discharge Plaintiff Fleming because he exercised his right
13    under the FLSA to request timely payment of his wages.
14              42.   Defendant acted or failed to act as herein alleged with malice, oppression
15    and/or reckless indifference to the protected rights of Plaintiff Fleming. As herein alleged,
16    Defendant’s acts and/or omissions were also reprehensible, fraudulent and in blatant
17    violation of the FLSA. Plaintiff Fleming is thus entitled to punitive damages in an amount
18    to be determined according to proof.
19              43.    Plaintiff Fleming has suffered humiliation, mental anguish, anxiety and
20    emotional and physical distress, as a result of Defendant’s retaliatory, malicious and
21    reckless conduct, thereby entitling him to emotional distress damages in an amount
22    according to proof.
23              44.   Plaintiff Fleming is also entitled to recover compensatory damages, front pay,
24    and attorney’s fees for WET’s retaliatory termination of his employment, as well as any
25    other relief deemed appropriate by the Court.
26
      ///
27
      ///
28


                                                   14
                                 COMPLAINT FOR DAMAGES AND JURY DEMAND
      1

          2

                2
     Case 8:20-cv-02125-DOC-KES Document 1 Filed 11/04/20 Page 15 of 21 Page ID #:15


 1                                   THIRD CAUSE OF ACTION
 2                                      Breach of Written Contract
 3                     (Brought by Plaintiff R and C Oilfield Against Defendant)
 4

 5            45.     Plaintiffs reallege and incorporate the above paragraphs as though fully set
 6    forth herein.
 7            46.     On or about March 10, 2020, Plaintiff R and C Oilfield and Defendant
 8    entered into the Fleming Agreement, a copy of which is attached hereto as Exhibit 1. By
 9    the terms of said written agreement, Defendant agreed to retain Plaintiff R and C Oilfield
10    for an initial term of one year, subject to narrowly defined exceptions set forth in Section
11    26 of the Fleming Agreement. Further, the Fleming Agreement, among other things,
12    required Defendant to pay Plaintiff R and C Oilfield detention payments pursuant to
13    Section 10.B of the Fleming Agreement.
14            47.     The consideration set forth in the agreement was fair and reasonable.
15            48.     Plaintiff R and C Oilfield has performed all conditions, covenants, and
16    promises required by it on its part to be performed in accordance with the terms and
17    conditions of the Fleming Agreement.
18            49.     On or about May 7, 2020, Defendant breached said agreement by failing to
19    pay Plaintiff R and C Oilfield all amounts due under the Fleming Agreement, including the
20    detention payments, and then terminating the Fleming Agreement prematurely and without
21    any contractual basis therefor.
22            50.     By reason of Defendant’s breach of the Fleming Agreement as herein
23    alleged, Plaintiff R and C Oilfield has suffered damages in the sum of at least $200,000,
24    which amount is exclusive of attorney’s fees.
25            51.     By the terms of the Fleming Agreement, Plaintiff R and C Oilfield is entitled
26    to recover the aforesaid damages, as well as reasonable attorney’s fees and costs incurred
27    in the enforcement of the provisions of the Fleming Agreement, and prejudgment interest.
28    By reason of the aforementioned breach by the Defendant, Plaintiff R and C Oilfield has

                                                  15
                                COMPLAINT FOR DAMAGES AND JURY DEMAND
      1

          2

                2
     Case 8:20-cv-02125-DOC-KES Document 1 Filed 11/04/20 Page 16 of 21 Page ID #:16


 1    been forced to secure the services of Stanley & Schmitt, PC and FisherBroyles, LLP to
 2    enforce its rights under the Fleming Agreement.
 3
                                        FOURTH CAUSE OF ACTION
 4
                                            Breach of Oral Contract
 5
                            (Brought by Plaintiff R and C Oilfield Against Defendant)
 6

 7
              52.     Plaintiffs reallege and incorporate the above paragraphs as though fully set
 8
      forth herein.
 9
              53.     Plaintiff R and C Oilfield alleges, in the alternative to its breach of written
10
      contract claim against Defendant, that Plaintiff R and C Oilfield is entitled to recover
11
      damages against Defendant under a breach of oral contract cause of action.
12
              54.     On or about March 10, 2020, Plaintiff R and C Oilfield and Defendant entered
13
      into an oral contract, which specific terms are evidenced by the Fleming Agreement, a copy
14
      of which is attached hereto as Exhibit 1. By the terms of said oral agreement, Defendant
15
      agreed to retain Plaintiff R and C Oilfield for an initial term of one year, subject to narrowly
16
      defined exceptions as described in Section 26 of the Fleming Agreement. Further, the oral
17
      agreement, among other things, required Defendant to pay Plaintiff R and C Oilfield
18
      detention payments as described in Section 10.B of the Fleming Agreement.
19
              55.      The consideration agreed to by the parties’ oral agreement was fair and
20
      reasonable.
21
              56.      Plaintiff R and C Oilfield has performed all conditions, covenants, and
22
      promises required by it on its part to be performed in accordance with the terms and
23
      conditions of the oral agreement.
24
              57.     On or about May 7, 2020, Defendant breached said oral agreement by failing
25
      to pay Plaintiff R and C Oilfield all amounts due under the oral agreement, including the
26
      detention payments, and then terminating the oral agreement prematurely and without any
27
      contractual basis therefor.
28


                                                   16
                                 COMPLAINT FOR DAMAGES AND JURY DEMAND
      1

          2

                2
     Case 8:20-cv-02125-DOC-KES Document 1 Filed 11/04/20 Page 17 of 21 Page ID #:17


 1            58.     By reason of Defendant’s breach of the oral agreement as herein alleged,
 2    Plaintiff R and C Oilfield has suffered damages in the sum of at least $200,000, which
 3    amount is exclusive of attorney’s fees.
 4            59.     By the terms of the oral agreement, Plaintiff R and C Oilfield is entitled to
 5    recover the aforesaid damages, as well as reasonable attorney’s fees and costs incurred in
 6    the enforcement of the provisions of the oral agreement, and prejudgment interest. By
 7    reason of the aforementioned breach by the Defendant, Plaintiff R and C Oilfield has been
 8    forced to secure the services of Stanley & Schmitt, PC and FisherBroyles, LLP to enforce
 9    its rights under oral agreement.
10
                                         FIFTH CAUSE OF ACTION
11
                                                Quantum Meruit
12
                           (Brought by Plaintiff R and C Oilfield Against Defendant)
13

14
              60.     Plaintiffs reallege and incorporate the above paragraphs as though fully set
15
      forth herein.
16
              61.     Plaintiff R and C Oilfield alleges, in the alternative to its breach of written
17
      and oral contract claims against Defendant, that Plaintiff R and C Oilfield is entitled to
18
      recover in quantum meruit if it is determined that either a valid and enforceable written or
19
      oral contract does not exist, the existing written or oral contract does not cover the subject
20
      matter of the dispute between Plaintiff R and C Oilfield and Defendant, Plaintiff R and C
21
      Oilfield performed services that were outside of or over and above those contemplated by
22
      the existing written or oral contract, or the existing written or oral contract is void, invalid,
23
      or unenforceable.
24
              62.     On March 10, 2020 through May 7, 2020, Plaintiff R and C Oilfield provided
25
      services in good faith to Defendant as alleged above. The services were provided at
26
      Defendant’s behest and Defendant knowingly and voluntarily accepted and benefited from
27
      the services that Plaintiff R and C Oilfield provided.
28


                                                  17
                                COMPLAINT FOR DAMAGES AND JURY DEMAND
      1

          2

                2
     Case 8:20-cv-02125-DOC-KES Document 1 Filed 11/04/20 Page 18 of 21 Page ID #:18


 1            63.       Defendant was aware and knew that Plaintiff R and C Oilfield was not
 2    providing the services gratuitously.
 3            64.       Defendant knew that Plaintiff R and C Oilfield reasonably expected to be
 4    compensated for the services provided.
 5            65.       On May 7, 2020, Plaintiff R and C Oilfield completed the work and,
 6    thereafter, demanded that Defendant compensate Plaintiff R and C Oilfield for the
 7    reasonable value of the services provided.
 8            66.       The reasonable value of the services provided by Plaintiff R and C Oilfield
 9    is $9,271, plus interest, costs, and expenses.
10            67.       As a result of Defendant’s refusal to pay Plaintiff R and C Oilfield for the
11    reasonable value of the services provided, Plaintiff R and C Oilfield has been damaged in
12    the amount $9,271, plus interest, costs, and expenses
13            68.       Plaintiff R and C Oilfield is entitled to recover the reasonable value of
14    services rendered by Plaintiff R and C Oilfield to Defendant, to be determined according
15    to proof at trial, but which Plaintiff believes is equal to $9,271; prejudgment interest on the
16    said sum at the maximum rate allowed by law from May 7, 2020 to the date of judgment
17    herein; an award of post-judgment interest for the maximum amount allowed by law; costs;
18    reasonable attorneys' fees; and for any and all other relief the Court deems just and proper.
19

20                                       PRAYER FOR RELIEF
21

22    WHEREFORE, Plaintiffs request the following relief:
23

24                                          First Cause of Action
25    Plaintiff Fleming requests the following relief:
26                  a. All of the unpaid wages in an amount according to proof at trial, plus an
27                     additional equal amount as liquidated damages;
28


                                                    18
                                  COMPLAINT FOR DAMAGES AND JURY DEMAND
      1

          2

              2
     Case 8:20-cv-02125-DOC-KES Document 1 Filed 11/04/20 Page 19 of 21 Page ID #:19


 1              b. Court costs, attorneys’ fees and expenses that Plaintiff Fleming expends in
 2                 successfully bringing this action to recover his unpaid wages; and
 3              c. Ay other relief deemed appropriate by the Court.
 4
                                        Second Cause of Action
 5
      Plaintiff Fleming requests the following relief:
 6
                a. Compensatory, front pay, emotional distress and punitive damages in an
 7
                   amount according to proof at trial;
 8
                b. Court costs, attorneys’ fees and expenses that Plaintiff Fleming expends in
 9
                   successfully bringing this action; and
10
                c. Ay other relief deemed appropriate by the Court.
11

12
                                  Third and Fourth Causes of Action

13
      Plaintiff R and C Oilfield requests the following relief:

14
                a. Contractual damages in an amount according to proof at trial and prejudgment

15
                   interest;

16
                b. Court costs, attorneys’ fees and expenses that Plaintiff Fleming expends in

17
                   successfully bringing this action; and

18
                c. Ay other relief deemed appropriate by the Court.

19                                       Fifth Cause of Action
20    Plaintiff R and C Oilfield requests the following relief:
21              a. The reasonable value of services rendered by Plaintiff R and C Oilfield to
22                 Defendant, in an amount according to proof at trial, which Plaintiff believes
23                 is equal to $9,271 and prejudgment and post-judgement interest on said sum;
24              b. Court costs, attorneys’ fees and expenses that Plaintiff R and C Oilfield
25                 expends in successfully bringing this action; and
26              c. Ay other relief deemed appropriate by the Court.
27

28


                                                 19
                               COMPLAINT FOR DAMAGES AND JURY DEMAND
      1

          2

              2
     Case 8:20-cv-02125-DOC-KES Document 1 Filed 11/04/20 Page 20 of 21 Page ID #:20


 1                                         FISHERBROYLES, LLP
 2
       Dated: November 4, 2020.            /s/Adriana Cara
 3                                         Adriana Cara, Esq.
 4
                                           CA Bar No. 221915
                                           2244 Faraday Avenue, PMB
 5                                         Carlsbad, CA 92008
 6
                                           T: 760-448-5669
                                           F: 760-448-5687
 7                                         Adriana.Cara@fisherbroyles.com
 8                                         Attorneys for Plaintiffs,
                                           ROBERT FLEMING and R AND C OILFIELD
 9                                         SERVICES, LLC
10
                                           /s/ Timothy Moore
11                                         CA Bar No. 305168
12                                         811 Mason Street
                                           San Francisco, CA 94108
13                                         T: 619-678-1588
14                                         F: 619-275-7479
                                           timothy.moore@fisherbroyles.com
15                                          Attorneys for Plaintiffs,
16                                         ROBERT FLEMING and R AND C OILFIELD
                                           SERVICES, LLC
17

18

19

20

21

22

23

24

25

26

27

28


                                              20
                            COMPLAINT FOR DAMAGES AND JURY DEMAND
      1

          2

                2
     Case 8:20-cv-02125-DOC-KES Document 1 Filed 11/04/20 Page 21 of 21 Page ID #:21


 1                                  DEMAND FOR JURY TRIAL
 2            Plaintiffs hereby demand trial of their claims by jury to the extent authorized by law.
 3

 4    Dated: November 4, 2020
                                                 FISHERBROYLES, LLP
 5

 6                                               /s/Adriana Cara
                                                 Adriana Cara, Esq.
 7
                                                 CA Bar No. 221915
 8                                               2244 Faraday Avenue, PMB
 9
                                                 Carlsbad, CA 92008
                                                 T: 760-448-5669
10                                               F: 760-448-5687
11
                                                 Adriana.Cara@fisherbroyles.com
                                                 Attorneys for Plaintiffs,
12                                               ROBERT FLEMING and R AND C OILFIELD
13
                                                 SERVICES, LLC

14                                               /s/ Timothy Moore
15
                                                 CA Bar No. 305168
                                                 811 Mason Street
16                                               San Francisco, CA 94108
17
                                                 T: 619-678-1588
                                                 F: 619-275-7479
18                                               timothy.moore@fisherbroyles.com
19
                                                  Attorneys for Plaintiffs,
                                                 ROBERT FLEMING and R AND C OILFIELD
20                                               SERVICES, LLC
21

22

23

24

25

26

27

28


                                                  21
                                COMPLAINT FOR DAMAGES AND JURY DEMAND
